IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 00-30232
                       _____________________


          CLIFFORD EUGENE DAVIS, JR; NATIONAL
          ASSOCIATION FOR THE ADVANCEMENT OF
          COLORED PEOPLE

                               Plaintiffs-Appellees

          UNITED STATES OF AMERICA

                               Intervenor Plaintiff-Appellee

          v.

          EAST BATON ROUGE PARISH SCHOOL BOARD,
          ETC; ET AL

                               Defendants

          EAST BATON ROUGE PARISH SCHOOL BOARD,
          a Corporation

                               Defendant-Appellee

          v.

          CITY OF BAKER SCHOOL BOARD,

                               Defendant-Movant-Appellant

_________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
_________________________________________________________________

                           March 8, 2001
Before KING, Chief Judge, ALDISERT,* and BENAVIDES, Circuit
Judges.

PER CURIAM:**

     The City of Baker School Board (“Baker”) appeals from a

provision in the district court’s Ruling on Motions (the

“Ruling”), entered November 30, 1999, subjecting Baker to the

1996 Consent Decree (the “Consent Decree”) entered by the

district court and agreed upon by the United States of America,

the National Association for the Advancement of Colored People,

the original plaintiffs (Clifford Eugene Davis, et. al.), and the

East Baton Rouge Parish School Board.   For the following reasons,

we VACATE the provision of the Ruling that binds Baker to the

Consent Decree.1

     Because the district court’s order has the effect of an

injunction vis-à-vis Baker, this court has jurisdiction over this

appeal pursuant to 28 U.S.C. § 1292(a)(1). See 28 U.S.C.

§ 1292(a) (1993); see also Roberts v. St. Regis, 653 F.2d 166,

170 (5th Cir. 1981).

     The focus of this dispute is a single provision inserted

into the Ruling, which required Baker to be “bound by all prior

     *
      Circuit Judge of the Third Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

     1
          The parties do not contest any other provision of the
Ruling.

                                2
orders of the court, including the Consent Decree dated August 1,

1996.”    The district court entered this injunctive order sua

sponte.    We interpret the district court’s action as recognizing

that Baker is subject to all of the well-established legal

requirements governing “splinter” school districts, see Valley v.

Rapides Parish Sch. Bd., 173 F.3d 944, 945 (5th Cir. 1999) (en

banc); see also United States v. Scotland Neck City Bd. of Educ.,

407 U.S. 484, 488 (1972), and that these requirements cannot be

escaped simply by virtue of the fact that Baker is a newly-formed

school district.    Baker is clearly bound by our case law on this

subject.    See e.g., Valley, 173 F.3d at 945; Ross v. Houston

Indep. Sch. Dist., 559 F.2d 937, 944-45 (1977), aff’d in part,

vacated in part, 583 F.2d 712 (5th Cir. 1978); Stout v. Jefferson

County Bd. of Educ., 466 F.2d 1213, 1214 (5th Cir. 1972), cert.

denied sub nom. Stripling v. Jefferson County Bd. of Educ., 410
U.S. 928 (1973); Lee v. Macon County Bd. of Educ., 488 F.2d 746,

752 (5th Cir. 1971).

     When and if Baker is able to obtain an order from the

district court permitting its separate operation, that order will

be tailored to the situation that exists at the time of the entry

of that order and will likely have terms and conditions governing

Baker’s future operations and such matters as, for example, when

and under what circumstances Baker will be permitted to file for

unitary status.    Further, it will likely include provisions

modifying the Consent Decree.    However, in the meantime, for the

                                  3
district court to have held that Baker is subject to the Consent

Decree is, we believe, an abuse of discretion.   All parties

acknowledge that there are provisions of the Consent Decree that

do not apply and cannot yet apply to Baker in its nascent form.

Baker should not be forced to interpret which of these provisions

apply to it under the threat of the contempt sanctions

potentially available for violations of the Consent Decree.2

     We, therefore, VACATE the provision of the Ruling binding

Baker to the Consent Decree, with the clear understanding that

Baker cannot escape the requirements of this circuit’s law on

splinter school districts and the ongoing authority of the

district court.




     2
          Our concern here is not with the district court’s
authority to enter injunctive relief covering Baker (even before
entry of any order permitting Baker’s separate operation), but
rather with what all parties recognize as the potentially
overbroad nature of the complained of sentence in the Ruling.

                                4